EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1, 4, 7, 9-10, 12-13, 16, 20-21, 23, 26-27 and 30-34 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “wherein each of the latch members extend within its respective latch receptacle at both the locking position MAIL STOP RCE Attomey Docket No.: 080662-000197 Page 3 of 12 and the stowed position, such that when at the locking position only a locking tongue of the latch member projects above the top surface of the first utility unit so as to facilitate engaging with the locking retaining members, and at the stowed position said latch members substantially do not project from the top surface of the first utility unit” in combination as claimed in claim 1 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Piacenza et al. (2009/023625) discloses a utility connectivity system comprising a first utility unit configured at a top portion 12 thereof with a pair of pivoting latch members 18, each disposed near an opposite end of the first utility unit, and a second utility unit configured at a bottom portion 11 thereof with a pair of spaced apart locking retaining members 21 for detachable articulation with the pivoting latch members 18 of the first utility unit, said first utility unit configured with a top bearing face 8 and said second utility unit configured with a bottom bearing face 14, whereby the pivoting latch members 18 can be arrested by the locking retaining members 21 when the bottom bearing face 14 bears over the top bearing face 8; wherein the pivoting latch members 18 are disposed at a top surface portion of the first utility unit and the locking retaining members 21 are disposed at a bottom surface portion of the second utility unit 12; and the first utility comprises at least one pair of latch members 18 being pivotally displaceable about a first axis, between a locking position (figure 1) at which each of said latch members 18 is engageable with a retaining member 21 configured on a respective bottom portion 11 of the second utility unit, and a stowed position at which said latch members 18 are embedded within a latch receptacle 13 of the first utility unit (see figures 1 and 2 of Piarcenza et al.). However, the prior art of record fails to teach or suggest the limitation combination as discussed above in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735